 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDall such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act.All our employees aie free to become of remain,or refrain from becoming orremaining,members of the above-named Union or any other labor organization.NELSON B. ALLEN,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Information regaiding the provisions of this notice and compliance with itsterms may be secured from the Board's Regional Office,849 South Broadway, LosAngeles, California,Telephone No. 688-5204.J. A. Terteling&Sons. Inc. d/b/a Western Equipment CompanyandInternational Union of Operating Engineers,Local 370,AFL-CIO.Cases Nos. 19-CA-2736-1 and 19-CA-2736-2. Octo-ber 29, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in his attached Decision.Thereafter the Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-iiiember panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications.'In adopting the Trial Examiner's finding that Respondent vio-lated its obligation to bargain in good faith, we have not relied solelyupon the position taken by Respondent on substantive contract terms.Rather we have considered the totality of circumstances in assessingRespondent's attitude towards collective bargaining.And on thebasis of Respondent's overall course of conduct we are persuaded thatRespondent approached the bargaining table not with thesincere1 In the absence of exceptions thereto,we adoptpro formathe Trial Examiner's conclu-sion that the proof fails to establish thatRespondent engaged In independent violations ofSection 8(a)(1).149 NLRB No. 28. WESTERN EQUIPMENT COMPANY249purpose of bargaining in good faith but to prolong negotiations andundermine the Union's status as majority representative, and thus toevade its statutory bargaining obligation.Among the factors evi-dencing a lack of good-faith bargaining were Respondent's dilatorytactics with respect to supplying pertinent information, followed byoutright refusal to furnish promised information on job descriptions;its insistence throughout negotiations that economic matters not bediscussed until other terms were agreed upon; its refusal to incor-porate an agreed-upon "retroactive clause" in the written interimagreement; the hardening of its bargaining position evidenced by theless favorable employment terms in its last offer; and its asserting adoubt as to both the Union's representative status and its bargainingobligation, and that it would file representation petitions contestingthe Union's representative status, all during the certification year.In assessing Respondent's bargaining attitude we have taken into ac-count the seeming spirit of compromise reflected in its formal cor-respondence with the Union; but, considering the totality of Re-spondent's bargaining conduct, we are nonetheless satisfied that Re-spondent attempted to create an atmosphere of reasonableness as acloak to mask its real intention of ultimately avoiding its bargainingobligation.2In the circumstances," and on the record as a whole,-, weagree with the Trial Examiner that Respondent's evasive and super-ficial approach to negotiations shows complete rejection of the princi-ple of collective bargaining and was in violation of Section 8(a) (5)and (1) of the Act.°ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner with the following modifications, andorders that the Respondent, its officers, agents, successors, and as-signs, shall abide by the terms of the Trial Examiner's RecommendedOrder as modified below.=N.L,RB. V.Ileimnan Sausage Company, Inc.,275 F. 2d 229, 232 (C.A. 5).3 See,e.g,Rhodes-Rolland ClicvnolctCo., 146 NLRB 1304.`In considering the various indiela of bad faith, we place no reliance upon Respondent'sexecution ofBelocontracts with two employees.As the record shows that Respondent,before dealing directly with the individual employees,presented itsBeloproposal to theUnion under conditions providing full opportunity to bargain, and took direct action onlyafter the Union failed,within a reasonable period of time,to take a position either way,we do not agree with the Trial Examiner that Respondent's conduct was in derogation oftheUnion'sstatus as majority representative,nor do we find this incident otherwiseindicative of bad faith.SeeMontgomery WardcCCo., Inc,137 NLRB 418, 4226While we agree with the Trial Examiner's finding that the strike was triggered by Re-spondent's letter of September 20, 1963, in adopting his conclusionthat thestrikers areentitled to reinstatement as unfair labor practice strikers, we are convinced that the strikewas caused in substantial part by the violations heretofore found and was therefore anunfair labor practice strike.In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's conclu-sion that the strikers'application to return to work of November 22,1963, was not un-conditional because it was linked to the Union's position in contract negotiations. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Amend paragraph 2 by deleting subparagraph 2(b) and sub-stituting the following:"(b)Oiler, upon request, to its Boise strikers immediate and fullreinstatement to their foruier or substantially equivalent positions,without prejudice to their seniority or other rights and privileges."2.Add the following to paragraph 2 as subparagraph 2(e), andinsert it also below the signature line in the notice attached to the't'rialExaminer's Decision:"Notify any of the Boise strikers presently serving in the ArmedForces of the United States of their right to full reinstatement pur-suant to the terms of this Decision and Order and in accordance withthe Selective Service Act and Universal Military Training and Serv-ice Act of 1948, as amended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before TiialExaminerMartinS. Bennett at Boise, Idaho,on February 4 and 5, 1964. The amendedcomplaint' alleges that Respondent,J.A. Terteling &Sons,Inc. d/b/a Western Equipment Company, hadengaged inunfair laborpracticeswithin themeaning of Section8(a)(1), (3),and (5) of theAct.Briefs have been received fromtheGeneralCounseland Respondent.Uponthe entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSJ.A. Terteling &Sons, Inc. d/b/a Western Equipment Company is an Idahocorporation engaged in the sale and service of heavy construction equipment atBoise and Pocatello, Idaho. It purchases goods and services valued in excess of$50,000 per annum directly flour points outside the State of Idaho. I find that theoperations of Respondent affect commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnionof Operating Engineers,Local 370, AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesThe Union was certifiedon March 7, 1963, as the representative of certain ofRespondent'semployees at Boise,Idaho.Anothercertification followedonMay 20, 1963,covering a similar unit of Respondent's employees at Pocatello,Idaho.The complaintallegesthat onand afterMay 27, 1963,Respondent refused tobargain in good faith within the meaning of Section 8(a) (5) of theAct; that onor about September 12, Respondent engaged in certain acts of interference,restraint,and coercion within the meaning of Section 8(a)(1) of theAct; that onor about October 1, Respondent'sBoise employees commenceda strike caused byRespondent's aforementioned unfair labor practices;and thaton or about Novem-ber 22,Respondentiejected anunconditional offerby the strikersto returnto work,thereby engaging in unfairlaborpractices within the meaning of Section 8(a)(3)and (1) of the Act.1Issued November 12, 1963, amended January 10 and 17, 1964,and based upon chargesfiled September 25 and 27 and December 2, 1963. WESTERN EQUIPMENT COMPANY251B. The refusal to bargain1.Appropriateunit and majority representation thereinThe amendedcomplaint alleges,Respondent's answer admits,and I find that (1)allmechanics,fieldmechanics,mechanics'helpers,welders,and shop clerical em-ployees at Respondent'sBoise, Idaho, operation,excluding office clerical and pro-fessional employees,guards, and supervisors,and (2)allshop mechanics andhelpers, partsmen,and shippingand shop clerks at its heavyduty equipment serviceand repair shop at Pocatello,Idaho, excludingofficeclericaland professionalemployees,salesmen, guards,and supervisors,respectively,constitute units appro-priate for the purposes of collectivebargainingwithin themeaning of Section9(b) of the Act.The amendedcomplaintfurther alleges,Respondent's answer admits,and I findthat the Union was duly certifiedas the representative of the employees in the above-describedunits at Boiseon March 7 andat Pocatelloon May 20, 1963,I find thatat all times since suchdates the Unionhas been and now is the exclusive represent-ative of the employeesin said units within the meaning of Section 9(a) ofthe Act.2.Sequence of eventsThe complaint specifically alleges that Respondent refused to meet with reason-able promptness;failed upon request to furnish information relevant to job classifi-cations and rates of pay,and bargained individually with two employees. It alsoalleges bad-faith bargaining with no intention to enter into a final contract.The meetings between the parties commenced on March 22, 1963,with respectto the Boise unit and discussion evolved about a proposal previously submitted bytheUnion.At a meeting on March 29, it was agreed that negotiations would besuspended until a question concerning representation at Respondent'sPocatellooperation was resolved;the Union was ultimately certified as the representative ofthose employees on May 20Later that month,the partiesmet and discussedRespondent's first counterproposal which, as was the case with all subsequent nego-tiations,was directed to both installations.Respondent'schief negotiator was Attorney Eli Weston,who was assisted atsome of the meetings by General Service Manager Edwin Wenzel and by Mana-ger Dale Hutt of Boise. On June4 or 5Weston left on a previously planned triptoEurope,returning on July 8 or 10. The next meeting was held on July 22and other meetings were held in August, September,and November.A strike ofRespondent's Boise employees commenced on October 2.A consideration of several aspects of the bargaining history is,inmy belief,dispositive of the caseAccordingly,it is deemed unnecessary and cumulative todescribe the meetings,documents,and correspondence in this matter in their entiretyor to treat with each facet of the argument of the General Counsel.3.Respondent reneges on the interim contractThe union negotiations were conducted chiefly by International RepresentativeJohn Johnston and to a lesser extent by Earl Jensen,a field representative for theUnion in the Boise area. Johnston testified,and I find, that Weston'toEurope was discussed at a negotiating meeting late in May. Specifically,Johnston offered to agree to Weston's absence from negotiations for approximately5 weeks from June 4 until July 8 or 10,and his failure to meet during this period,if,in return, Respondent would agree to an interim contract covering workingconditions untilWeston returned.Pay scales not having been agreed upon, hefurther proposed that this contract provide that pay scales to be agreed upon in thefuture be made retroactive to June 1, that existing wages not be cut,and thatunion stewards be recognized.The parties agreed to sign an interim contract containing these basic provi-sions.General Service Manager Wenzel, in the presence of Weston,urged thatthe retroactivity date be set at June 30.Weston ultimately proposed June 15 asa compromise date andthe parties agreed upon this date.Itwas also agreed thatWeston would draft the documentOn June 3, Weston sent a one-page interim contract to the Union. It listedseven conditions that would apply until negotiations were resumed in July. Thesewere:(1)The Union would be recognized at Pocatello;(2) the Union would berecognized at Boise;(3) the Union would compare its health and welfare proposalwith that proposed by Respondent;(4)Respondent would, on request, submitrequirements or standards for each job classification in each locality;(5)wage 252DECISIONS OF NATIONALLABOR RELATIONS BOARDrates would not be reduced; (6) stewards would be recognized for the presentationof grievances; and (7) the interim contract would be effective until the nextregular negotiation meeting between the parties.The union representatives immediately noticed that the agreed-upon retroactivity'clause on wages was conspicuous by its absence. Johnston telephoned Nick Ter-teling,president of Respondent, accused Respondent of bargaining in bad faith,and suggested that Dale Hutt, Respondent'sBoisemanager, discuss matters withthe Union.This resulted in a letter being sent by Weston to the Union on June 4.Heobjected to negotiations by the Union with management in his absence and stated,"I believe all the elements of the interim agreement were agreed to."Westontestified herein that retroactivity hadnotbeen discussed prior to his preparation ofthe interim contract 2He admitted that Johnston telephoned him promptly uponreceipt of the interim proposal and protested the absence of a retroactivity clause.Weston countered with the statement that an agreement had not been reachedon the cost items, that he could not agree to make it retroactive, and that thequestion of retroactivity was not "pertinent at this time."I do not credit Weston herein because he is contradicted by his own correspond-ence.In his covering letter to the Union on June 3, sent together with theinterim contract, he wrote as follows:As per our agreement at our last negotiations, I enclose herewith originaland copy of the proposed Interim Agreement which I believecovers all of thesubjects we discussed except retroactivity.We would like to discuss this fur-ther at our firstmeetingupon my return.Would you please sign the originaland return it to me for our files. . . . [Emphasis supplied ]If the retroactivity clause had not been discussed prior thereto, there is no logicalsupport or reason for the statement in the letter that the agreement "covers all ofthe subjects we discussed except retroactivity."Nor is his testimony that cost itemshad not been agreed upon persuasive or relevantThe fact is that the Union wellknew they had not been agreed upon when it acquiesced in Weston's absence fromthe sceneof negotiation for approximately 5 weeks; it had, however, sought tomitigate this loss of negotiating time and of potential wage increases by seekingand obtaining a retroactivity clause to June 15.The factor moh%atmg the Unionwas Weston's inability to participate in negotiations for approximately 5 weeks, notthe agreement or nonagreement on wage items.Ifind, therefore, that Respondent agreed to submit an interim agreement con-taining aretroactivity clause to June 15 covering a portion of the period ofWeston's absence, and that, on June 3, it reneged upon this commitment. Thisrenegingon a contractual commitment given in exchange for the Union's accept-ance of a substantial delay in negotiations is indicative of bad faith in Respond-ent'sobligation tomeet at reasonable times and to confer in good faith. Itdiscloses a policy on the part of Respondent of going through the motions ofcollective bargaining with no true intention of arriving at an agreement exceptupon its own terms.The factors described below reflect more of the same attitudeand approach.4.Failure to give informationRespondent has for some time maintained a job evaluation system whereby em-ployees are rated semiannually; as a result, individual job classifications may bechanged and rates of pay increased. Rigid adherence to the unilateral operationof this system caused Respondent, during the course of these negotiations, torefuse to supply the Union with descriptions of the duties of the employees in thevarious job titles or job classifications, including, in particular, those of journeymanmechanic class A and journeyman mechanic class B.Initially, it should be noted that the original contract proposal emanating fromthe Union in March 1963 listed five job classifications, one of which was journey-man mechanic. Respondent's first counterproposal in May,in essence,followedthis outline with some additions. In the area pertinent herein, if broke down thejourneyman mechanic into two classifications, journeyman mechanic class A at$2.50 and journeyman mechanicclassB at $2.25 per, hour. As will appear, the2Wenzel was not questioned concerning this. WESTERN EQUIPMENT COMPANY253Union was never able to extract a written description of the job content of theseclassifications from Respondent.3At a meeting late in May, Johnston asked Attorney Weston what the differencewas between the A and B classifications, the former being the highest paid hourlyrated classification at the time. Johnston explained that in order to police thecontract, process grievances concerning classifications, and inform employees whatduties were expected of them, the Union needed and was entitled to job descriptionsoutlining the general duties in each classification.Another reason advanced wasthat the man would thus be paid consistent with the duties he performed.Westonresponded that management preferred to pay employees according to ability, butthat "they would supply job definitions" to the Union.Thereafter, Respondent advised the Union that it was unable to write up appro-priate job descriptions and asked the Union to supply them.The Union obtainedjob descriptions utilized by another concern and brought them to a meeting onJuly 22.Respondent then explained that these would not be feasible in its opera-tions; the Union accepted Respondent's reasoning and these were discarded.At a meeting on August 13 Johnston again asked for job description. Hestated that Respondent should supply written descriptions of the skills expectedfrom employees in each classification and added that the Union was willing tomake concessions on the content of these descriptions.Wenzel agreed, accordingto Johnston, to submit to the Union "a comprehensive outline of duties of thevarious classifications." 4On September 4, Weston wrote to the Union concerning the negotiations.Hestated ". . . Frankly, I do not know of very many changes that can be made inour proposal in view of the fact that you have objected to our system of individualevaluation...." This, it is clear, was the evaluation system previously discussed atnegotiatingmeetings. Johnston pointed out at a subsequent meeting that it wasimpossible to negotiate meaningful wage rates under such an arrangement.Hestated that before he could agree to this type of evaluation the Union would haveto receive an explanation of the system and be permitted to participate in theevaluation.Respondent's representatives replied that this was a management func-tion which had no bearing upon collective bargaining.5On September 20, Weston wrote to the Union and stated,inter alia,"You wouldlike to have us make an across the board wage proposal, but we cannot possiblygive up our present plan of performance evaluation."Wenzel admitted that thiswas an accurate statement of Respondent's position.Weston also stated in thisletter that a new contract proposal was forthcoming and on or about September 24Respondent submitted a second contract proposal to the Union. It too providedfor class A and B journeymen mechanics and stated, in article XXIII, "An em-ployee's job title shall be determined by management.Management may continuethe existing method of evaluation to determine the employee's earnings based onthe established wage schedule for a given job title." It is to be noted that thisquoted language did not appear in Respondent's previous contract proposal.Asis readily apparent, this was no change of position by Respondent.8Unless otherwise indicated, the findings hereinafter made are based upon the creditedtestimony of Johnston whose testimony I credit in fullWhile, in some areas, he was notprecise, his recollection of events and meetings was superior to that of WestonAfore-over, 'iVeston's communications to the Union were contradictoryOn July 23, lie wrote toJensen that "the only issues remaining were wages and union security." But, on Septem-ber 18, he wrote Johnston that "there are many important issues upon which we are notin agreement, for example, vacations, holidays, union security and wages. . .114I do not credit the testimony of Weston that Respondent orally explained the job con-tent of the respective classifications on August 13 and that Wenzel did not agree to submitthismatter in writing.Johnston testified from notes he had prepared concerning themeeting and Weston made none. In addition, Weston claimed that the Union did notwant these descriptions, to the contrary, Wenzel admitted that the topic was raised "prac-tically at every meeting," consistent with the testimony of Johnston.And while Wenzeltestified that he explained at one meeting that class A mechanics were qualified to workin the field without supervision, unlike class B mechanics who worked in the shop undersupervision, this only begged the question5Hutt testified at one point that Respondent agreed during September to admit the Unionto the job evaluation system.He later testified however that this was only an offer to letthe Union "sit in" on it. I find that this meant participation solely as an auditor and notin anypolicy role. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union went on strike on October 2.At a meeting on November 4, Westonwas asked if it was still his position that Respondent would not negotiate on thejob classifications.He replied, "We haven't negotiated in the past, not now, andnever, we'll never give up our evaluations.. ." Respondent's representatives havesteadfastly insisted on retaining the individual evaluation system and have neversubmitted, in writing, the precise duties of those in the journeyman A and BclassificationsIndeed,Weston admitted at one point that Respondent had notcome up with such job descriptions "because we didn't want one "Weston also testified that he offered the Union a wage increase prior to the strikeif it would alter its position on job descriptions and that Johnston refused.Thesimple fact is Respondent's position on job descriptions has never changed.Wen-zel contended at one point that Respondent devised the A and B classifications inan effort to meet the Union's request for job descriptions.The inference is war-ranted on this record, however, that this was devised to keep from the Unionspecific job descriptions which would permit it to represent its constituents in theevent of misclassification.Stillother evidence reveals that Respondent engaged in tactics of an evasivenature so as to avoid its obligations in this area of collective bargaining.Thus,Wenzel testified that Respondent had prepared a comprehensive outline of jobdefinitionspriorto September 20; this, presumably was precisely what the Unionhad long been seekingNevertheless, he admitted that it was not submitted to theUnion because Respondent preferred to operatewithoutsuch job definitionsWes-ton was a little more specific, testifying that Respondent had not presented it"because we didn't want one," as noted above.This puts in more accurate perspective Respondent's second contract proposal ofSeptember 24 which states in article IV that Respondent "will submit to the Unionjob definitions in general terms outlining the duties of each of the job classifica-tions."For, although meetings were held as late as November, these definitionswere not forthcoming. I find that Respondent never intended to submit them.Perhaps the most revealing aspect of Respondent's concept of this area of collec-tive bargaining is found in other testimony of Wenzel.He was asked how theUnion, as bargaining agent, could have participated in the operation of Respond-ent's evaluationprogram. His reply was that ". . . the individual, if he desiredthe Union . . . to be informedas tohis evaluation, he could have told them...."And, as he elsewhere testified, "I think the actual evaluation of an individual'smerits should be the prerogative of the company."Moreover, this proposal by the Unionimposed nohardship upon Respondent.It could readily have met the Union's demand for job descriptions, setting forth thejob content, without in any way compromising its job evaluation program.Thesimple answer is that Respondent was unwilling to give the Union any informationwhich would enable it to participate meaningfully in grievances concerning pro-motions from class B to class A or to grieve effectively concerning the classifica-tions themselves.To sum up,Respondentrefused to submit to the Union a de-scription of the job classifications it proposed to establish, thus demonstrating anabsence of good faithItwas unwilling to put in writing precisely what em-ployees in several vital classifications were supposed to doIfind that Respondent, after originallyagreeinginMay and August to supplythis information, reneged on this commitment on September 4, flatly refused onSeptember 20 to furnish it, and has never receded from this negativeposition.Ifind that from May 1963 on, Respondent's conduct in this areademonstrates that ithas failed and refused to comply with the obligations imposed upon it by Section8(d) of the Act. SeeLock Joint Pipe Company,141NLRB 943, andCurtiss-Wright Corporation Wright Aeronautical Division,145 NLRB 152.5.Unilateralnegotiationswith field mechanicsPursuant to the 1961 amendments to the Fair Labor Standards Act, it becameincumbent upon Respondent to convert two monthly salaried field mechanics at theBoise installationto an hourly wage rate by September 3, 1963. See 75 Stat65.It is undisputed that General Service Manager Wenzel unilaterally calledupon these two mechanics at their homes, shortly prior to this date, and had themsign formspreviously prepared by Respondent whichsignifiedapproval of thechange6The General Counsel contends that the Union as the bargaining repre-9 The affected employee is required to sign this form contract or plan. WESTERN EQUIPMENT COMPANY255sentative of these employees should have been given an opportunity to participatein these negotiations of conditions of employment with the employees in the unit itrepresents.I agree.This topic was initially introduced by Respondent at two meetings on August 13and .14, 1963., Johnston testified, and I so find, that Weston brought up thematters and stated that Respondent was considering putting these employees undera Belotype contract.?Johnston replied that he was not familiar with theBelodoctrine.He testified, and I further find, that he never agreed that Respondentcould contact the employees involved directly.He later learned that Wenzel haddone precisely this and had obtained the employees' signatures to wage contractspreviously prepared by Respondent.Wenzel, Hutt, and Weston gave testimony to the general effect that the Unionhad waived its right to' participate in this area of wage negotiations.8Thus,Wenzel testified that the matter was raised by Respondent at two meetings inAugust.At the first, Johnston candidly admitted his lack of familiarity with aBelotype contract and stated that he would obtain legal advice. It was raised atthe next meeting and, according to Wenzel, "it didn't seem to be too much ofa factor."He also testified that Johnston wrote and suggested Respondent discussthe matter with personnel of the wages and hours division.Wenzel added that heasked the union representatives if they would agree toa Belotype contract and thatthey came "very close to replying" that Respondent could "go ahead with it."But certain correspondence between the Union and Weston, described below, dis-closes a substantially different response and attitude on the part of the Union.Similarly,Hutt testified that the Union was not interested in representing thesefield mechanics, that Johnston wanted to check with his attorney and that Johnstonfinally announced he had no objection to Respondent installing theBelotypeplan.Hutt's testimony is not credited for several reasons.Firstly, he admittedlyattended only 60 percent of the meetings. Secondly, the correspondence -betweenWeston, Respondent's chief negotiator, and Johnston does not support him Thirdly,hewas manifestly not familiar with the true course of negotiations becausehe insisted that Respondent had made approximately six contract proposals, whereasithad made but two, and at the most three, if the interim contract prior toWeston's trip to Europe is considered.Weston claimed that Johnston stated the Union was not interested in field menand that Respondent should proceed with its plan. He is refuted by his owncorrespondence.Thus, on August 27, Weston -wrote to Johnston concerningnegotiations.Inter alia,he stated-It is my understanding ... that you were undecided as to whether we couldput the field men on the so-called "Belo" plan permitted by the Fair LaborStandards Act.I believe you told me on the telephone that you had discussedthismatter with Mr. Shaw [of the Wages and Hours Division] and that Icould talk to him concerning the method of working this contract out. Be-fore we draw our counter-proposal, I would appreciate receiving a reply tothis letter to see if I have correctly summarized your position....Johnston replied on August 28.He pointed out categorically that "We dorepresent the two resident field mechanics who voted in the Boise election." I find,therefore, contrary to Respondent, that the Union did demonstrate interest in repre-senting these employees. Johnston went on to state in the same letter that thethird paragraph of Weston's letter of August 27, quoted above, was "In generalP SeeWalling v Belo Corp,316 U S 624 Normally,employees subject to the Fair LaborStandards Act are paid time and a half for all hours in excess of 40 per weekTheBelodecision approved a novel plan whereby the salary of a mouthy salaried employee was re-constituted so as to reflect a given hourly rate plus a stated number of hours at time anda half,thus approximating the original monthly salary. In theory,it is a requisite thatemployees subject to such an arrangementworka fluctuating workweek with no set num-ber of hours and the number of hours workedvaryingfrom less than 40 to more than40 per week,all at the same gross payIn practice,the affectedemployees may en-counter a workweek in excess of 40 hours far more fiequently than they do the otliei8 Respondent stresses that it canted to install a Belo,type contractThe fact is thatthe law required only a designated hourly rateOther contractualarrangements moreadvantageous to the employee were clearly a possibilityRespondent,inmy consideredjudgment,sought to and did take advantage of Johnston's lack of familiarity with thefluctuating workweek concept. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrect."Respondent would have it that the Union's lack of familiarity with theBelotype contract is the equivalent of consent that Respondent could proceed tounilaterallysignup employees to such contracts.While, in the posture mostfavorable to Respondent the Union may have demonstrated someindecision,this isby no means a definitive waiver of its statutory right to be heard in thisarea andto participate therein.I find that there was no such waiver.As is readily apparent, a fluctuating workweek under theBeloplan is lessadvantageous to an employee than the more common arrangement where time anda half is paid for all hours over 40 based upon a higher hourly wage rate.Thus, there was a very real area wherein the Union had a function andobligation to fill as the representative of these employees. In fact, although theprecise facts concerning these mechanics and their hours of work are not disclosed,theremay well have been an issue whether or not they met the requirements andrestrictions for a fluctuating workweek under theBelodoctrine.I find that thisconduct by Respondent, shortly before September 3, 1963, constitutes further evi-dence of its failure to accord employees the rights guaranteed them under theAct.It demonstrates rather a purpose on the part of Respondent to arrive at awage contract solely upon its own preconceived terms as well as to engage inconduct in derogation of the Union's representative status. SeeFairbanks Dairy,Division of Cooperdale Dairy Company, Inc.,146 NLRB 893.8Other mattersThe General Counsel further argues that Respondent throughout the negotia-tionswas evasive and engaged in a course of conduct of surface bargainingwithout any real intention of bargaining in good faith. Two factors persuade methat the General Counsel is correct.The Union submitted its contract in March1963, and Respondent submitted a counterproposal late in May. Ultimately, Re-spondent presented another proposal on September 24. The General Counsel di-rects attention to the fact that in three areas the second proposal is less advanta-geous to the employees than the first.10Thus, article VIII of both contracts provides time and a half pay for certaindesignated holidays.The later contract introduces for the first time language tothe effect that overtime will not be paid on overtime.Second, article X of the firstcontract provides a 60-day probationary period before an employee may acquireseniority recognized for promotions, layoffs, vacation preferences, and other areas.In the second agreement, Respondent increased the probationary period from 60to 90 days.Third, in its original contract proposal, Respondent proposed a salaryof $475 per month for resident field servicemen. In its later proposal, Respondentreduced the sum to $450.Respondent purported to be bargaining in good faith from May to September,yet it managed to come forward in September with a proposal more rigorous andless advantageous than its predecessor 4 months earlier. This can hardly be indic-ative of an open mind or of a desire to arrive at a meeting of the minds exceptupon one's own preconceived terms. It is more indicative of a purpose to whipinto line employees who do not see things management's way I find that thisamounts to a rejection of the good-faith collective-bargaining principle fromMarch 1963 on.The foregoing lends emphasis to Respondent's approach to the Union's repre-sentative status treated below. It is now a well-established principle that the certifi-cate of a labor organization has a duration of at least 1 year, except in unusualcircumstances.Ray Brooks v. N.L.R.B.,348 U.S. 96.Apparently, Respondentviews this otherwise.As set forth, the Union was certified on March 7 and on May 20, 1963, in thetwo units.On October 30, 7 and 5 months, respectively, after the two certifica-tions,Weston wrote to the Union and commented on the fact that he had beforehim a letter from the Union "wherein you suggest a further meeting to discuss thecompany's individual evaluation system" [treated above].He commented on the9 Indeed, it is now established that such unilateral conduct, objectivelyviewed, isper iea refusal to bargain.N L.R.B. v. Benno Katz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S 736.10 In one respect, the later contract may have been more advantageous.An article notpresent in the original contract provides that an employee may not work more than 51/2hours without a meal period.However, if the workday does not exceed 6 hours the mealperiod is waived.There is no evidence as to the meal practices of employees. WESTERN EQUIPMENT COMPANY257replacement of strikers and referred to a letter from the Regional Director to theeffect that Respondent had not refused to bargain in an area not treated herein butthat Respondent had, in the Director's belief, refused to bargain in another area.Weston further stated:However, the item that causes me the most concern is the very serious questionof whether you now represent a majority of our present employees and wheth-erwe are now required to bargain further, particularly since you have notchanged your position with reference to the items that created the impasse."On November 6, Weston again wrote to Johnston.He purported to recapitulateRespondent's position as announced at a meeting on the previous day. He re-ferred to the hire of replacements at Boise, the fact that Respondent had hiredreplacements "or the employees have returned to work" at Pocatello; and that "wehave very serious doubts as to whether the Union now represents a majority or ouremployees."He claimed that the question should be determined either by anadvisory opinion from the Regional Director or by elections and stated, "While itis a little early to file petitions for elections, we feel that is the proper way to havethe question determined, and we are therefore filing such petitions."The foregoing letters serve to convince me that Respondent was stalling andengaging in double talk.The certifications had considerable time to run, yetRespondent contends, on the one hand, that it was bargaining in good faith,whereas with the other the Union is flatly informed that it has no representativestatus and that Respondent in effect has no obligation to bargain with it. If myreading of the cases is correct, the Act imposes upon Respondent an obligation inexcess of this.EitherRespondent recognized the Union or it did not. If itchallenged the representative status of the Union, how can it then come forward andcontend that it is operating in good faith and meeting with an open mind with adesire to arrive at a contract not on terms solely predetermined by it. And aconsideration of its two contract proposals and the retrogression present in thesecond establishes its lack of an open mind and demonstrates its bad faith inOctober and November.I find, in view of all the foregoing circumstances treated above, that Respondenthas not bargained in good faith from the commencement of negotiations for bothplants in May 1963, and that it has engaged in unfair labor practices within themeaning of Section 8(a)(5) of the Act. I further find that by such conductRespondent has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act, thereby engaging in unfairlabor practices within the meaning of Section 8(a) (1) thereof.SeeRhodes-Hol-land Chevrolet Co.,146 NLRB 1304.C. The unfair labor practice strikeThe General Counsel alleges that a strike commenced on October 2, 1963, byRespondent's Boise employees was caused by Respondent's refusal to bargain ingood faith and was therefore an unfair labor practice strike. Thereis some in-definiteness in the record as to the precise date the strike vote was taken.Whileone witness, striker Karnowski, placed it on both September 20 and 27, Internation-alRepresentative Johnston fixed it as the evening of September 20.And althoughGeneral Service Manager Wenzel testified that he learned at a negotiating, meet-ing, on September 20, that a strike vote had already been taken, the reference maywell have been to an earlier strike authorization vote taken at the outset of negotia-tions;moreover, he did not attend the meeting at which the alleged strike vote wastaken.Still other evidence warrants the conclusion that the vote was taken at theunion meeting hall on the evening of September 20.I find that Attorney Weston wrote a letter, previously described, on the afternoonof September 20 and sent it by messenger to the union hall. It refers to a unionmeeting held earlier that day and Weston stated therein that in his belief the realissuewas union security; he proceeded to outline in some detail possible forms ofunion security.He referred to wage scales and stated that Respondent's wagescales exceeded those of its competitors.Weston then stated, "You would like tohave us make an across-the-board wage proposal, but we cannot possible [sic]give up our present plan of performance evaluation." Still later in the letter, hesaid, "I understand at-today's meeting the question of job descriptions and defini-u This wasconsistentwithan earlierletter on September 18, when Weston wrote thatno wage offer had been made by Respondent because the parties had been unable to agreethat Respondent could unilaterally continue to make individual wage increases.770-076-65--vol. 149-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDtions is to be left until such time as we reach a contract if we reach one."Heconcluded by announcing that a complete proposal would be mailed to the Unionnot later than Tuesday evening; this would have been September 24.I have previously found that from May 1963 on, Respondent did not bargain ingood faith with respect to furnishing the Union with job descriptions and withinformation concerning its job evaluation program.More specifically, it agreedinMay and August to supply this information, reneged on this agreement onSeptember 4, and, in the September 20 letter, Weston flatly stated that Respondentcould not possibly give up its existing system. I find that it again refused tosupply the Union with information concerning the details of the system.International Representative Johnston testified that he read this letter to the menon the evening of the day it was received. The men then voted to strike. John-ston testified that the main issues that caused the strike were Respondent's retentionof its job- evaluation and job classification system, and its rigid position withrespect thereto in negotiations.And while additional evidence might be desirable,the fact is the strike vote was taken directly after the September 20 letter was readto the men.Of course, two of the factors relied upon in finding a refusal to bargain tookplace after September 20, namely, Respondent's backtracking in its contract offerof September 24 and the subsequent challenge to the Union's representative status.Indeed, the latter came after the start of the strikeAgainst a pattern of bargaining where Respondent had reneged on its interimagreement on retroactivity in June, had negotiated unilaterally with employees onor about September 1, and from May on had consistently refused to bargain ingood faith with respect to job classifications and definitions, Respondent steadfastlyand rigidly maintained throughout negotiations that this last matter was one ofmanagement prerogative. The September 20 letter from Weston constituted suffi-cient evidence, in view of what had preceded it, that Respondent would not yieldfrom this position and that the Union was not entitled to have this information inthe contract.Thus, at the very least, this was one substantial reason behind thestrike vote and was one cause of the strike. I find, therefore, that this was anunfair labor practice strike.D. The strikers' applications to returnAn issue here is whether the strikers unconditionally applied to return to workon November 22, 1963.Although the General Counsel endeavored at length toestablish such an application, I find that the record warrants a contraryconclusion.Thus, Earl Jensen, field representative of the Union, testified that he arranged tomeet with Weston on November 22; Wenzel and Hutt werealso present.Jensentestified that he stated that all 12 strikers named in the complaint were offering toreturn to work under prestrike conditions.Weston replied that because of strikerreplacements, there was room for only three or four and the rest would have tobe put upon a preferential hiring list.Jensen latertestified, however, that his offer to have the strikers return to workwas connected with anew unionproposal to the effect that "if they [Respondent]would resume bargaining in good faith, then we would return the people back, ifthey would accept them." Still later, he was asked if his offer to return the mento work was all that he said on the topic.He replied that he stated, "We wouldput them back to work if they was willing, if they would accept them, if they waswilling to sit down and negotiate withus ingood faith."According to Wenzel, Jensen stated that if Respondent "would continue negotia-tions and take everyone back to work" the Union would "giveus some considera-tion on our individual classifications, individual evaluations,"as wellasmodify itspositionon the "unionclause [sic]".Weston replied that Respondent liked thereplacements it had hired and wishedto retainthem.Hutt testified that he agreedwith the testimony of Wenzel.On the face of Jensen's testimony,I am unable tofind that the strikers made an unconditional offer to return to work, for he clearlylinked the offer to the Union'sposition in bargaining negotiationsand thus qual-ified the request for reinstatement.SeeBi-RiteFoods, Inc.,147 NLRB 59.1212 Subsequent to the hearing, I was served with a copy of a letter from Johnston toWeston, dated February 7, which purported to be an unconditional offer on the part of thestrikers to return to work.As this is not before me officially, and as the remedy set forthhereinafter will encompass this eventuality, I do not pass upon it. WESTERN EQUIPMENT COMPANY259E. Alleged interference, restraint, and coercionJohn Pincock, a mechanic at Pocatello, testified that on or about September 12,1963, he received a telephone call from Shop Foreman Robert Galloway.Gallo-way stated that he had heard the men were going on strike and asked if Pincock"was going out." Pincock replied that if the men struck he would do likewise.Galloway then said that if Pincock struck he would receive his "terminationpapers" and "the rest of them will too." He added that if Pincock attributed thisstatement to him he would deny it. However on cross-examination, Pincock ad-mitted that Galloway actually had stated that he "might" be terminated, andelsewhere, that his job "would terminate."Galloway testified that he telephoned Pincock and asked whether, in the event ofa strike, he would report for work or join the strikers. Pincock countered with aquestion as to what action Respondent might take against the strikers.Gallowayreplied, consistent with previous information from top management, that strikerswould be sent a letter setting a date by which they were to return to work lestthey be subsequently replaced by a "permanent new hire."He placed the date assubsequent to the commencement of the Boise strike on October 2 and admittedthat there was a "possibility" he might have told Pincock he would deny theconversation.13Glen Gibbons, an employee at Pocatello up to October 1963, testified that onor about September 13 Galloway asked if Gibbons was going on strike. Gibbonsreplied that he could not "afford" a strike and was undecided.Two or three dayslater,Gibbonsasked Galloway "what it would mean if a man didn't go on strike."Galloway replied that he would have "a written guarantee from the companyof a job" so long as they were "in business." However, on cross-examination,Gibbons placed the first talk as taking place at the end of September or the firstof October, a date closer to the time fixed by Galloway.And he admitted thatGalloway could have said "if you didn't go on strike you would retain your job."According to Galloway, the strike was on at Boise and he spoke with Gibbonswithin a day or two of his talk with Pincock.He asked Gibbons if he would cometo work in the eventuality of a strike at Pocatello.Gibbons replied that he did notknowGalloway admitted stating to Gibbons, as he did to others, that employeeswho did not strike "could be assured of the company's cooperation in maintaininga permanent job for them."He later testified that he told them that if they didnot strike they would "have a job."Treating initiallywith the Gibbons conversation, and with the version mostfavorable to the General Counsel, I do not construe Galloway's response to Gib-bons' question as constituting an offer of super-seniority.For every employeeother than a temporary employee presumably believes, or likes to believe, that hehas a permanent job or one whichisaspermanent as a job can be when a personworks for another person. I find that Galloway, in anticipation of a strike, soughtto ascertain whether the employee would report for work. In response to a laterquery from the employee, Galloway told him that if he did report he wouldcontinue to have a permanent job with Respondent. I do not believe, under thecircumstances, that the employee was subjected to interference, restraint, or coer-cion; stated otherwise, there was realistically no promise of an extraordinary benefitand he was not reasonably put in fear of a reprisal.As for the Pincock incident, Galloway again had the same motivation of ascer-taining the size of his work force in the event of a strike. Pincock attributed toGalloway the use of the phrase "termination papers." The record does not disclosewhether Pincock equated this with the concept of a discharge notice or a lessdrastic notice of layoff and I believe that the word "termination" does embrace bothpossibilities,Galloway also testified that he had been briefed by Wenzel as to whathe could say to the employees.And Wenzel,as appears below,made a statementvery similar to that which Galloway- claimed he had made.Under the circum-stances, I credit Galloway that he in effect told Pincock that Respondent, pursuantto theMacKaydoctrine,14 would permanently replace strikers who did not returnprior to a date to be designated by Respondent.Hence, I see no violation ofSection 8(a) (1) in this instance as well as in the Gibbons incident.Albert Karnowski was employed at theBoiseinstallation prior to the strike.Hetestified thatWenzel entered the shop on September 12 bearing a list of names.1sThe only strikeissue in this case was the Boise strike of Octobei 2. Apparently, therewas a later strike at Pocatello,as reflected in the testimony of Galloway.14N L R B. v MacKayRadio & TelegraphCo, 304 U.S. 333 260DECISIONSOF NATIONALLABOR RELATIONS BOARDWenzel asked Karnowski how he would vote on the company's contract proposal,adding that if Karnowski voted to strike "I'll have to replace you."Karnowskiresponded that Wenzel was not entitled to discuss this matter with him and Wenzelmerely replied that he would list him as probable striker.Karnowski laterchanged his testimony to place this on September 26, stating that he was in erroras to the,earlier date.Still later, he returned to and affirmed the earlier date ofSeptember 12.According to Wenzel, having been informed by the union negotiators that astrikewas imminent, he spoke with employees on September 20 as to whether ornot they would report for work.His choice of the date is more consistent with thesequence of events.He asked Karnowski whether he would go out, on strike"because we needed to know how many folks we could depend on to continue ournormal operation."He added that if the strikers stayed out beyond the timeRespondent would indicate in a letter, it might become necessary to hire permanentreplacements.He agreed that Karnowski stated that they should not be discuss-ing this topic and that he, Wenzel, promptly dropped the matter.The law permits an employer to hire permanent replacements for economicstrikers and, viewed realistically, when an employer tells prospective strikers that itishis intention to do so, he has not exceeded the bounds of free speechItwouldseem that if the law permits him to take certain steps he is entitled to announce thathe will do precisely that. By thesametoken, if an employer may replace strikers,is it improper for him to inquire whether the employee plans to be a striker whomhe may replace or a worker whom he need not. I credit Wenzel that this, inessence, iswhat he did in this isolated incident at Boise.The General Counseldoes not contend that Respondent was motivated herein other than by an effort to,man its shop and I do not believe, under these circumstances, that it was coercive.Accordingly, I shall recommend that this allegation of the complaint be dis-missed. SeeBonnie Bourne,anindividual, d/b/a Bourne Co. v. N.L.R.B.,332 F. 2d47 (C.A.2); N.L.R.B. v. Willow Maintenance Corp.,332 F. 2d 367 (C.A. 2); andBi-Rite Foods, Inc.,147 NLRB 59.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, and occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall'recommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.I shall recommend thatRespondent, upon request, be ordered to bargain with the Union concerning rates,of pay, wages, hours, and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in- a signed agreement.I shall further recommend that Respondent offer immediate and full reinstate-ment to its 12 Boise strikers upon unconditional application, in the event saidapplication has not yet been made, to their former or substantially equivalentpositions,without prejudice to seniority or other rights and privileges, discharg-ing, if necessary, any replacements in order to reinstate said strikers.The unfair labor practices committed by Respondent involve conduct in deroga-tion of the principles of good-faith collective bargaining.The inference is wellwarranted that Respondent maintains an attitude of opposition to the purposes oftheAct with respect to the protection of employee rights in general. It willaccordingly be recommended that Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in,the case, I make the following:CONCLUSIONS OF LAW1.J.A. Terteling&Sons, Inc. d/b/a Western EquipmentCompanyisan em-ployer within the meaning of Section2(2) of the Act.2. InternationalUnionof Operating Engineers,Local 370, AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act. '3.All mechanics,field mechanics,mechanics'helpers, welders,and shop clerical"employees at Respondent'sBoise, Idaho, operation,excluding office clerical andprofessional employees,guards, and supervisors; and all shop mechanics and help- WESTERN EQUIPMENT COMPANY261ers, partsmen, and shipping and shop clerks at its heavy-duty equipment serviceand repair shop at Pocatello,Idaho, excluding office clerical and professionalemployees,salesmen, guards,and supervisors,respectively,constitute units appro-priate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4. International Union of Operating Engineers, Local 370, AFL-CIO, has been:sinceMarch 7 and May 20, 1963, respectively, and now is, the exclusive represent-ative of the employees in the above-described appropriate units within the meaning,of Section9(a) of the Act.5.By refusing to bargain in good faith with the Union, Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.The strike of October 2, 1963, was an unfair labor practice strike.9.Respondent has not, as of the date of this hearing, engaged in unfair laborpractices by refusing to reinstate its Boise strikers.10.Respondent has not otherwise engaged in unfair labor practices within themeaning of Section8(a) (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Respondent, J. A. Terteling & Sons, Inc. d/b/a Western Equip-ment Company,Boise and Pocatello,Idaho, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with International Union of OperatingEngineers,Local370, AFL-CIO, as the exclusive representative of its employees inthe following units: (1) All mechanics, field mechanics, mechanics' helpers, weld-ers,and shop clerical employees at its Boise, Idaho, operation,excluding officeclerical and professional employees,guards, and supervisors,and (2)allshopmechanics and helpers,partsmen,and shipping and shop clerks at its heavy-dutyequipment service and repair shop at Pocatello,Idaho, excluding office clerical andprofessional employees,salesmen,guards, and supervisors.(b) In any other manner interfering with,restraining,or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition or employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunits with respect to rates of pay, wages, hours of work, or other terms and con-ditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b)Offer to its Boise strikers immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority or otherrights and privileges.(c)Post at its installations at Boise and Pocatello, Idaho, copies of the attachednoticemarked "Appendix." 15Copies of said notice, to be furnished by theRegional Director for Region 19, shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.11 In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" in the notice. In the further event the Board's Order be enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order." 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of receipt of this Decision,what steps it has taken to comply herewith 1616 In the event this Recommended Order be adopted by the Board,this provision shallbe modified to read. "Notify said Regional Director,in writing,within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order,to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify you that:WE WILL,upon request,bargainwith InternationalUnion of OperatingEngineers,Local 370, AFL-CIO, as the exclusive bargaining representativeof all our employees in the units described below with respect to rates of pay,wages, hours of work,or other terms and conditions of employment,and, ifan understanding is reached,embody such understanding in a signed agree-ment.The units are:(1)Allmechanics,fieldmechanics,mechanics'helpers,welders, andshop clerical employees at our Boise, Idaho,operation,excluding officeclerical and professional employees,guards, and supervisors.(2)All shop mechanics and helpers,partsmen,and shipping and shopclerks at our heavy-duty equipment service and repair shop at Pocatello,Idaho, excluding office clerical and professional employees,salesmen,guards, and supervisors.WE WILL offer to our Boise strikers,upon unconditional application, imme-diate and full reinstatement to their former or substantially equivalent posi-tions, without prejudice to seniority or other rights and privileges.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requir-ingmembership in a labor organization as a condition of employment, asauthorized,in Section 8(a) (3) ofthe Act.J.A. TERTELING&SONS, INC. D/B/AWESTERN EQUIPMENTCOMPANY,Employer.Dated-------------- _----By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Regional office of the Board,327 LoganBuilding,Fifth and Union Streets,Seattle,Washington,Telephone No. Mutual2-3300,Extension 553, if they have any questions concerning this'notice of com-pliance with its provisions.Universal Packaging CorporationandUnited Papermakers andPaperworkers,AFL-CIO.CasesNos. 1-CA1-4441 and 1-CA-4534.October 29, 1964DECISION AND ORDEROn July 14, 1964, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-149 NLRB No. 31.